This is an appeal from a final judgment upon forfeiture of an appearance bond.
The state has filed a motion to dismiss the appeal. The motion must be granted. The record fails to show that any briefs were filed by appellants in the trial court. We fail to find a waiver by the state of such filing. It is the uniform holding of this court that in cases such as this briefs must be filed in the trial court and in this court in compliance with the law and rules governing civil cases, or a waiver of such filing must appear of record. Art. 2283, R. C. S., 1925; Art. 856, C. C. P.; Bratton et al. v. State, 4 S.W. (2d series), 562, and authorities cited.
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.